United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                               ________________

                                  No. 08-1846
                               ________________

United States of America,                *
                                         *
            Plaintiff – Appellee,        *
                                         *      Appeal from the United States
      v.                                 *      District Court for the
                                         *      Western District of Missouri.
Sirron R. Primers,                       *
                                         *            [UNPUBLISHED]
            Defendant – Appellant.       *

                               ________________

                               Submitted: April 22, 2008
                                   Filed: May 7, 2008
                               ________________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                      ________________

PER CURIAM.

       Sirron Primers appeals from the district court's1 denial of his motion for a
reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(2), based on Amendment
706 to the United States Sentencing Guidelines Manual (U.S.S.G.), which reduced
certain base offense levels in U.S.S.G. § 2D1.1(c) depending on the quantity of
cocaine base (crack) involved.


      1
       The Honorable Fernando J. Gaitan, Jr., Chief Judge, United States District
Court for the Western District of Missouri.
       Primers pled guilty to conspiring to possess with intent to distribute 50 grams
or more of crack. He was subject to a 10 year statutory mandatory minimum sentence,
but the district court granted the government's motion for a downward departure based
on Primers' substantial assistance and sentenced him to 84 months imprisonment.
Judgment was entered on June 26, 2003. In January 2008 Primers filed a motion to
reduce his sentence, citing Amendment 706, and for appointment of counsel. The
district court appointed counsel and then denied the motion to reduce sentence.
Primers appeals.

       Primers' guideline range was not based on the amount of drugs under U.S.S.G.
§ 2D1.1, but on his status as a career offender under U.S.S.G. § 4B1.1. Accordingly,
his original sentence is unaffected by the guideline amendments, see U.S.S.G. §
1B1.10(a)(2)(B); United States v. Tingle, No. 08-1777 (8th Cir. May 1, 2008) (per
curiam), and we affirm the order of the district court.

                       ______________________________




                                         -2-